United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1657
Issued: May 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ hearing representative’s merit decision dated November 13, 2006 and an Office
decision dated March 9, 2007, finding that he had not established a recurrence of disability on
April 8, 2006 causally related to his federal employment. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merit issues of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability on April 8, 2006
causally related to his January 13, 2000 employment injury.
FACTUAL HISTORY
On July 31, 2000 appellant, then a 48-year-old letter carrier, filed a traumatic injury claim
alleging that on January 13, 2000 he injured his lower back when he stumbled down a curb while
carrying a tub of mail. He did not stop work. In a letter dated December 18, 2000, the Office
accepted that appellant sustained lumbar disc displacement.

Appellant filed a recurrence of disability on December 28, 2000 alleging that on
November 2, 2000 he developed numbness in both legs. He stopped work on November 2, 2000
and returned to light-duty work on November 13, 2000. Appellant filed a second recurrence of
disability claim on December 29, 2000 alleging a recurrence of totally disability on
December 20, 2000. The Office authorized compensation beginning December 23, 2000.
Appellant underwent a laminectomy and lumbar fusion at L5-S1. He returned to light-duty work
four hours a day on May 30, 2001. Appellant returned to full-time light-duty work on
August 3, 2001. The Office authorized additional surgery on December 11, 2001. Appellant
underwent a laminectomy at L4-5 and decompression of L4-5 and L5-S1 on December 13, 2001.
The Office entered appellant on the periodic rolls on February 6, 2002. Dr. John W. Dietz, a
Board-certified orthopedic surgeon, released appellant to return to light-duty work on
July 29, 2002. Appellant returned to light-duty work four hours a day on July 31, 2002.
By decision dated April 6, 2004, the Office found that appellant’s light-duty position at
the employing establishment represented his wage-earning capacity and reduced his
compensation benefits based on his actual earnings in this position.
Appellant underwent a laminectomy L3-4 on the left with decompression of the left L4
nerve root on February 4, 2005. The Office accepted this surgery and resultant period of
disability as a work-related injury. Appellant returned to light-duty work on March 21, 2005.
Dr. Rick C. Sasso, a Board-certified orthopedic surgeon, examined appellant on
August 24, 2005 and noted that his left leg pain had substantially resolved. He noted, however,
that appellant began developing right leg pain two weeks prior to his examination. Dr. Sasso
recommended physical therapy. He examined appellant on February 15, 2006. Dr. Sasso
reported that appellant experienced significant right leg pain and that he had been unable to work
due to this pain. Appellant felt incapacitated due to this right leg pain. Dr. Sasso opined that
appellant was experiencing L4 radiculopathy on the right side due to significant degenerative
change and transitional syndrome at L3-4. He recommended a selective nerve root sleeve
injection at L4 on the right. Dr. Sasso stated that, if this injection was positive, then appellant
should consider surgical decompression of the L3-4 segment on the right side and extending his
fusion one level higher. Appellant’s right L4 selective nerve root injection resulted in 100
percent relief of pain and was highly correlative for right L4 radiculopathy. On March 27, 2006
Dr. Sasso noted that appellant felt “miserable in regards to his present symptoms and … can[not]
perform his normal activities of daily living. [Appellant] is having a hard time with his normal
activities.” Dr. Sasso recommended additional surgery. He completed a form report on
April 12, 2006 noting appellant’s two-week history of right leg pain and diagnosing lumbar
radiculopathy. Dr. Sasso indicated that appellant was totally disabled beginning April 8, 2006
and that surgery was pending.
On April 12, 2006 appellant completed a claim for compensation and requested wageloss compensation for leave without pay from April 8 through 21, 2006. On the reverse of the
form appellant’s supervisor indicated that appellant used sick leave from April 8 through 12,
2006 and began using leave without pay on April 13, 2006. Appellant filed a recurrence of
disability claim on April 20, 2006 alleging that on June 1, 2005 he sustained a recurrence of
disability. He stopped work on April 8, 2006. Appellant stated that he developed weakness and

2

severe pain in his right leg which necessitated increased pain medication. He alleged that his
level of medication was a safety concern.
By letter dated April 26, 2006, the Office noted that the employing establishment
reported that appellant used leave for the period covered by his April 12, 2006 CA-7 and directed
him to file a leave buyback application for this period. It noted that Dr. Sasso had not provided
medical documentation stating why appellant was totally disabled. The Office stated: “Please
have Dr. Sasso submit a follow[-]up report which gives the objective physical assessment
findings which have convinced him that you could not work in any capacity and specific work
duties of your current position that you could not perform.” The Office allowed 30 days for a
response.
The Office referred appellant’s request for surgery to the Office medical adviser on
April 26, 2006. On May 2, 2006 the Office medical adviser stated that the medical evidence was
not sufficient to allow a decision regarding appellant’s need for additional surgery. She
recommended a second opinion evaluation to determine the appropriate treatment for appellant.
In a letter dated May 10, 2006, the Office acknowledged receipt of appellant’s claim for
recurrence and requested additional factual and medical evidence in support of his claim. The
Office allowed 30 days for a response.
By decision dated June 19, 2006, the Office denied appellant’s claim for total disability
beginning April 8, 2006. It found that Dr. Sasso had not provided sufficient detailed medical
opinion evidence to support appellant’s claim for a recurrence of total disability.
Appellant requested a review of the written record by an Office hearing representative on
June 29, 2006 and submitted additional medical evidence. On May 22, 2006 Dr. Sasso indicated
that appellant could return to work on May 30, 2006. Appellant’s restrictions included sedentary
work only with no lifting over five pounds, no repetitive bending or twisting and no prolonged
sitting or standing. In a report dated May 26, 2006, Dr. Sasso described appellant’s history of
injury on January 13, 2000 and his medical treatment. He reviewed his notes and reiterated
appellant’s inability to perform his activities of daily living beginning March 27, 2006. On
June 7, 2006 Dr. Sasso diagnosed right L4 radiculopathy. He noted that appellant returned to
work in May 2006 and that, while his initial return was successful, appellant began to develope
increasing right leg pain. Dr. Sasso noted no weakness of the quadriceps or iliopsoas
musculature on the right, but Grade 1 degenerative spondylolisthesis at L3-4 on x-ray. He
recommended a second nerve root sleeve injection. In a work release note dated June 7, 2006,
Dr. Sasso stated that appellant was off work from April 8 until May 30, 2006 due “to
incapacitating back pain and treatment for this pain.” On July 19, 2006 he stated that appellant’s
selective nerve root sleeve injection on June 26, 2006 resulted in 100 percent relief of his right
leg pain and was positive from L4 radiculopathy on the right.
The Office referred appellant for a second opinion evaluation on July 18, 2006.
Dr. Jeffrey A. Heavilon, a Board-certified orthopedic surgeon, completed his evaluation on
August 2, 2006. He reviewed appellant’s history of injury and medical treatment. Dr. Heavilon
stated that appellant sustained a recurrence of his problems six months after the January 2005
surgery. He noted that appellant reported numbness from the waist down and electrical shocks in

3

the right leg as well as loss of hot and cold sensations. On neurological examination appellant
exhibited balance problems and generalized weakness as well as reduced quadriceps reflexes on
the right. Dr. Heavilon diagnosed chronic neurologic dysfunction of the lower limbs related to
arachnoiditis, mild low back pain syndrome and degenerative changes at the L3-4 level with
degenerative spondylolisthesis. He opined that surgical intervention had only a small chance of
improving appellant’s lower extremity symptoms. The Office requested a supplemental report
from Dr. Heavilon on October 6, 2006. In a report dated October 18, 2006, Dr. Heavilon opined
that appellant’s current L3-4 disc condition was the direct result of his previous surgical
procedures. He stated that the proposed decompression and fusion of the L3-4 level was the best
surgical treatment for appellant’s condition.
By decision dated November 13, 2006, the hearing representative reviewed Dr. Sasso’s
reports and found that there was not sufficient medical opinion evidence explaining why
appellant was unable to work from April 8 to May 5, 2005 due to his accepted employmentrelated condition.
In a letter dated November 14, 2006, the Office approved appellant’s requested L3-4
spinal fusion. On December 4, 2006 Dr. Sasso examined appellant and recommended that he
proceed with surgery.
Appellant requested reconsideration of the hearing representative’s November 13, 2006
decision on December 30, 2006. He described his condition from April 8 to May 30, 2006 and
stated that he did not work due to “pain management” prescribed by Dr. Sasso. Appellant
submitted a note from Dr. Sasso completed on July 27, 2006 and in which he repeated that
appellant’s response to the injection supported an L4-5 radiculopathy. Dr. Sasso also stated that
appellant should continue his work restrictions.
Appellant underwent laminectomy at L3-4 on the right with removal of hardware and
posterior lumbar fusion at L3-4 on January 11, 2007.
Dr. Sasso completed a form report on January 30, 2007 and diagnosed lumbar
radiculopathy. He noted appellant’s history of injury in January 2000 and indicated with a
checkmark “yes” that appellant’s condition was caused or aggravated by his employment.
Dr. Sasso indicated that appellant was totally disabled through April 2, 2007.
By decision dated March 9, 2007, the Office stated that it had declined to reopen
appellant’s claim for consideration of the merits. However, the claims examiner noted that
Dr. Sasso’s January 30, 2007 report diagnosed lumbar radiculopathy and provided appellant’s
period of disability due to this condition. He found that this report did not contain rationale and
did not demonstrate a change in the clinical presentation.1

1

The Board finds that the claims examiner did in fact conduct a merit review of the medical evidence. See note 4,
infra and accompanying text.

4

LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.2 When an employee who is disabled from the job he held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.3
ANALYSIS
Appellant filed a claim for recurrence of disability alleging that he was totally disabled
beginning April 8, 2006 due to his accepted condition. The Office denied his claim finding that
he had not submitted sufficient medical evidence to establish a causal relationship between his
alleged disability and his accepted employment injury on June 19, 2006. Appellant requested a
review of the written record and by decision dated November 13, 2006, the hearing
representative affirmed the Office’s decision. He requested reconsideration and by decision
dated March 9, 2007, the Office stated that it had not reviewed appellant’s claim on the merits
and denied his request for reconsideration. Although the Office’s March 9, 2007 decision
indicates on its face that it was not a review of the merits of appellant’s claim, perusal of this
decision establishes that it did in fact constitute a merit review. This decision evaluates the
weight of the evidence especially the January 30, 2007 report of Dr. Sasso, a Board-certified
orthopedic surgeon. As the March 9, 2007 decision of the Office in fact reviewed the merits of
appellant’s claim, the Board will do so on the present appeal.4
Dr. Sasso opined that appellant’s disability beginning February 15, 2006 was due to right
leg pain caused by significant degenerative changes and transitional syndrome at L3-4. He
found that appellant was totally disabled beginning April 8, 2006. Dr. Sasso diagnosed right L4
radiculopathy on June 7, 2006 as well as Grade 1 degenerative spondylolisthesis at L3-4 as
demonstrated by x-ray. In a separate form report, he stated that appellant was totally disabled
from April 8 to May 30, 2006 due to incapacitating back pain. Dr. Sasso again diagnosed lumbar
radiculopathy on January 30, 2007, attributed this condition to appellant’s employment injuries
2

20 C.F.R. § 10.5(x).

3

Joseph D. Duncan, 54 ECAB 471, 472 (2003); Terry R. Hedman, 38 ECAB 222, 227 (1986).

4

Delphyne L. Glover, 51 ECAB 146, 147 (1999).

5

and resultant surgeries and found that he was totally disabled from April 8, 2006 to
April 2, 2007. The Office referral physician, Dr. Heavilon, a Board-certified orthopedic surgeon,
completed reports on August 2 and October 18, 2006 diagnosing degenerative changes at the L34 level with degenerative spondylolisthesis. He opined that this condition was the direct result of
appellant’s previous back surgeries.
The Board finds that the detailed reports from Dr. Heavilon and Dr. Sasso are sufficient
to establish that appellant sustained a recurrence of total disability commencing April 8, 2006
due to a change in the nature and extent of his back condition as a result of the accepted
employment injuries and resultant surgeries. Both physicians’ diagnosed degenerative changes
at the L3-4 level with degenerative spondylolisthesis, both attributed these changes to appellant’s
employment-related injuries and surgeries and both physicians recommended further surgery.
The Office approved appellant’s request for surgery on November 14, 2006. Dr. Heavilon
opined that appellant had experienced a recurrence of radicular symptoms beginning
approximately in July 2005 and Dr. Sasso first reported appellant’s change of symptoms in
August 2005. Dr. Sasso repeatedly opined that appellant was totally disabled beginning April 8,
2006 due to the degenerative changes at L3-4. As of May 22, 2006, he indicated that appellant
could return to duty as of May 30, 2006. On June 1, 2006 Dr. Sasso noted that appellant had
been placed off work from April 8 to May 30, 2006 and provided treatment consisting of a nerve
root injection on June 26, 2006. Following referral to Dr. Heavilon, the Office authorized
additional surgery on November 14, 2006, which was performed on January 11, 2007. The
weight of the medical opinion evidence establishes that appellant sustained a recurrence of total
disability commencing April 8, 2006 and that his disability continued through May 30, 2006.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a recurrence of
total disability for the period April 8 to May 30, 2006. The case is remanded for the Office to
pay appropriate compensation benefits for this period of total disability.

6

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2007 decision of the Office of
Workers’ Compensation Programs is reversed. The case is remanded for payment of
compensation benefits consistent with this decision of the Board.
Issued: May 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

